Sherwood, Judge,
delivered the opinion of the court.
The defendant was indicted and convicted of arson. The indictment is based on sec. 5, ( Wagn. Stat., 454) which designates and provides for punishment of arson in the third-, deg’ree. A number of errors have been assigned as cause for reversal of the judgment below, and they will’be briefly noticed.
I.
There is no merit in the point tha.t the indictment charges that the defendant burned “ a house or building,” these words being evidently used as terms of synonomous import, (State vs. Ellis, 4 Mo., 474) and intended to designate one and the same building; and therefore there is no uncertainty as to the allegation in reference to the subject matter of the offense — nor the charge the accused was called upon to meet. (Brown vs. Commonwealth, 8 Mass., 59; Wagn. Stat., 1090, § 27.)
II.
Mary J. Moore, the woman who was living with the defendant at the time of the burning, as his wife, was a competent witness, for the reason that a prior marriage of defendant with one Mary Cavender was proved in the most satisfactory manner by the justice of Dade county, who performed the ceremony less than two years before the trial, and, the loss of the record of the marriage having'been established, the docket of the justice clearly confirmed his statements in refer*279ence to the matter. It is true the magistrate could not state whether the Mary Oavender, who was produced in court, was the same person with whom the marriage of defendant took place, but this was not necessary. Identity of name is prima facie evidence of identity of person, as this court has held on more than one occasion. (Flournoy vs. Warden, 17 Mo., 435; Gitt vs. Watson, 18 Mo., 274; 2 Greenl. Ev., § 278, d.) In addition to that, the marriage with Mary Oavender was not controverted, and it was proved by one witness who had known her from girlhood, that she lived in Dade county, where the marriage of defendant took place, and was known by. the name entered on the docket of the justice as having been married to defendant. (1 Greenl. Ev., § 339; 3 Id., § 206.) For the above given reasons no error was committed in holding Mary J. Moore as incompetent to establish the marriage of herself to the defendant in Cedar county, subsequent in date to that testified to by the justice; and besides it was not shown, nor attempted to be shown, but that the first marriage, whose validity was unquestioned, remained still of binding force.
III.
There is no just ground of coinplaint as to the instructions given for the State, or refused the defendants, those given on either side having presented the law of the case, as a whole, with sufficient and substantial clearness. The chief ground, however, of reversal on which defendant relies is the entire insufficiency of the evidence to sustain the charge, and the alleged fatal variance between the allegation in the indictment that the property burned was tliat of Mrs. Noah Adkins, and the' evidence offered in support of that allegation ; the defendant contending that the house burned, 'lie being in possession at the time of the burning, was his own house, and therefore it was not arson, even if he burned it; and upon this theory some of the defendant's refused instructions were asked.
The evidence, although for the most part circumstantial, yet pointed with great directness to the defendant as the *280criminal, and tbe circumstances attendant upon tbe commission of the crime were strengthened by recent and previous threats, as well as other conduct of defendant subsequent to the burning of tbe house. Indeed, taking the whole facts of the case, as detailed on the trial, it would be difficult to arrive at any other conclusion than that which the jury reached.
Were this a prosecution at common law there might be abundant authority found to sustain the idea that the tenant could not be held guilty of arson in burning a bouse of which he had the occupancy. (Holmes’ case, 2 East P. C., 1023; Bemis case, id., 1026, and cases cited.) For the distinguishing characteristic of arson at common law. is, that it is an offense immediately against the possession; and therefore if a tenant, however short his term, set lire to a house he occupied, it was not arson. But under our statutory provisions of arson, the offense, especially in the third degree, is directed not at the possession, but at tbe property of another, thus avoiding many of those “unseemly niceties” as to- possession, which formerly baffled prosecutions and enabled the guilty to escape. Under our statute even a tenant may be convicted of arson. And this was the status of the defendant towards Mrs. Noah Adkins, and she therefore had such a beneficial interest in the property as to have been able to maintain an action for its recovery against the tenant. In addition to that she had a dower interest in the premises, and was entitled to remain in possession until the assignment of her dower, and had such a possessory right as wonld, if transferred, have enabled tbe transferee to have successfully resisted- an action for the possession of the premises. This was so held in Jones vs. Manley (58 Mo., 559). No importance is to be attacked to the fact that it was not affirmatively shown upon the trial that the mansion house of Mrs.-Adkin’s deceased husband was the oue which was burned, as tbe testimony discloses that she. and her husband had resided on the premises, and in the house, for years before his death, and that she had so resided there for years subsequent to that event, aud it. does wot at all appear in evidence that her husband was the owner of any *281other plantation. In'consequence of this it may well be assumed, in the absence of aught in the record to the contrary, that the house burned was the mansion house of the deceased husband. For these reasons it is not thought that there is a fatal variance between the allegation and the proof as to the property being that of Mrs. Adkins. It is true she did not own the fee, nor was it necessary for the purposes of this accusation that this should be proven at the trial. All that the ends of justice required was the building should be sufficiently identified by the allegation of the indictment, and that those allegations should find support in the testimony adduced, and this was done. It would be as absurd as it would be impossible to require grand jurors in finding, and prosecuting attorneys in preparing indictments, or courts, during the progress of a criminal trial, to go into nice and critical examinations as to the ownership of real ■ property. Were this allowed, offenders wonld frequently go “unwhipped of justice,” in consequence of the tangled intricacies of the title to a piece of land. In a charge of larceny, proof of special or qualified property, as of a bailee or the like, is sufficient to sustain an allegation of ownership, and it is not seen why a similar rule should not obtain in charges of arson, where one is in possession by a tenant, and has such a qualified ownership as will debar even the lieir until assignment of dower occurs.
Holding these views, the judgment must be affirmed.
The other judges concur.